— Order unanimously affirmed with costs. Memorandum: Plaintiffs only argument on appeal is that the determination of the trial court following a bench trial was contrary to the weight of the credible evidence. We disagree. Our function is to determine whether there is "credible proof in the record to sustain the findings and conclusion of the trial court. In such review the record proof is to be given a view most favorable to sustain the judgment” (McCall v Town *1011of Middlebury, 52 AD2d 736). The IAS Court was in the best position to observe the credibility of the witnesses and its determination giving credit to the testimony of defendant should be given great weight (see, Atkin v Union Processing Corp., 90 AD2d 332, affd 59 NY2d 919, cert denied 465 US 1038). The record before us supports the IAS Court’s finding that there was no "meeting of the minds” on the issue of defendant’s agreement to pay a commission for plaintiffs efforts to reduce defendant’s obligation. (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Breach of Contract.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.